                 Case 2:19-cr-00146-JCC Document 211 Filed 11/17/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR19-0146-JCC
10                           Plaintiff,                   MINUTE ORDER
11               v.

12    MARIE CHRISTINE FANYO-PATCHOU,
      RODRIGUE FODJO KAMDEM, and,
13    CHRISTIAN FREDY DJOKO,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the Government and Defendant Christine Marie
19   Fanyo-Patchou’s joint motion for an extension of time to submit a proposed scheduling order
20   (Dkt. No. 210). Defendants Kamdem and Djoko do not oppose the motion. Having thoroughly
21   considered the parties’ briefing and the relevant record the Court GRANTS the motion.
22          The parties are DIRECTED to confer and file a proposed scheduling order no later than
23   November 24, 2020. If the parties cannot agree, the parties should identify the areas of
24   disagreement in the filing and contact the Courtroom Deputy to schedule another status
25   conference.
26          //

     MINUTE ORDER
     CR19-0146-JCC
     PAGE - 1
            Case 2:19-cr-00146-JCC Document 211 Filed 11/17/20 Page 2 of 2




 1         DATED this 17th day of November 2020.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Paula McNabb
 4
                                                   Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0146-JCC
     PAGE - 2
